January 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   JERRY JEROME COLBURN, Appellant

NO. 14-13-00680-CV                          V.

                        EVELYN COLBURN, Appellee
                     ________________________________

       This court today heard a motion for rehearing filed by appellant, Jerry
Jerome Colburn. We order the motion be overruled, and that the court’s former
judgment of November 6, 2014 be vacated, set aside, and annulled. We further
order this court’s memorandum opinion of November 6, 2014, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, Evelyn
Colburn, signed June 27, 2013, was heard on the transcript of the record. The
record shows that appellee, Evelyn Colburn, established that appellant, Jerry
Jerome Colburn, accepted benefits under the trial court’s judgment, and appellant,
Jerry Jerome Colburn, failed to demonstrate that an exception to the acceptance of
benefits doctrine applies. We therefore order the appeal DISMISSED.

      We order appellant, Jerry Jerome Colburn, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.